Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 1 of 6

                                                               1:19-bk-10283
Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 2 of 6

                                                               1:19-bk-10283
Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 3 of 6

                                                               1:19-bk-10283
Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 4 of 6

                                                               1:19-bk-10283
Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 5 of 6

                                                               1:19-bk-10283
Case 1:19-bk-10283-SDR   Doc 2 Filed 01/24/19 Entered 01/24/19 10:16:18   Desc
                         Main Document    Page 6 of 6

                                                               1:19-bk-10283
